FILED
                             NOT FOR PUBLICATION                            FEB 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LYNN M. BLEEKER,                                 No. 10-17900

               Plaintiff - Appellant,            DC No. 3:07-cv-0413 SMM

  v.
                                                 MEMORANDUM *
TOM VILSACK, Secretary, United States
Department of Agriculture,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Arizona
                Stephen M. McNamee, Senior District Judge, Presiding

                      Argued and Submitted February 14, 2012
                             San Francisco, California

Before:        TASHIMA and SILVERMAN, Circuit Judges, and GARBIS, Senior
               District Judge.**




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Marvin J. Garbis, Senior United States District Judge
for the District of Maryland, sitting by designation.
      Lynn Bleeker – formerly an employee of the United States Forest Service,

an agency within the United States Department of Agriculture (“USDA”) – appeals

the district court’s grant of summary judgment to the Secretary of Agriculture on

two claims for retaliation in violation of Title VII of the Civil Rights Act of 1964

(“Title VII”). 42 U.S.C. § 2000e, et seq. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

      We review de novo the district court’s grant of summary judgment, Ray v.

Henderson, 217 F.3d 1234, 1239-40 (9th Cir. 2000), and may affirm the decision

on any ground supported by the record, Tahoe–Sierra Pres. Council, Inc. v. Tahoe

Reg’l Planning Agency, 322 F.3d 1064, 1076-77 (9th Cir. 2003).

      To establish a prima facie case of retaliation under Title VII, Bleeker must

show that: (1) she engaged in an activity protected by Title VII; (2) her employer

subjected her to an adverse employment action; and (3) a causal link exists

between the protected activity and the adverse employment action. Thomas v. City

of Beaverton, 379 F.3d 802, 811 (9th Cir. 2004).

      There is no dispute that Bleeker engaged in activity protected under Title

VII. Bleeker has also made a prima facie case that the USDA’s failure to extend

her term appointment, while it extended the appointments of other similarly

situated employees, constituted an adverse employment action. Even inaction – a


                                          2
failure to renew or extend an employment contract – can count as an adverse

employment action in some circumstances. See Ruggles v. Cal. Polytechnic State

Univ., 797 F.2d 782, 785-86 (9th Cir. 1986) (failure to hire can be an adverse

employment action for purposes of anti-retaliation provision).

      Bleeker, however, has not adequately tied the adverse employment action to

her protected activity. Although in some circumstances the requisite causal link

may be inferred from temporal proximity, see Ray, 217 F.3d at 1244, Bleeker does

not press that argument here. And the record lacks any evidence that the

authorized decisionmakers failed to extend Bleeker’s appointment because of her

protected activity – or that they even knew about the activity. See Vasquez v. Cty.

of L.A., 349 F.3d 634, 640 (9th Cir. 2003) (explaining that, where a coworker who

had displayed discriminatory animus in the past was not the decisionmaker, the

plaintiff would have to show “a nexus between [that coworker’s] discriminatory

[animus] and [the] subsequent employment decisions”).

      Accordingly, Bleeker has not established a prima facie case of retaliation.

Thus, the district court did not err in granting summary judgment to the USDA on

Bleeker’s retaliation claims.

      AFFIRMED.




                                          3